Order entered December 30, 2015




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-14-01427-CR

                               BERTHA MANCILLA, Appellant

                                             V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 283rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-24729-T

                                          ORDER
        By order dated December 21, 2015, we ordered appellant to file her brief by January 4,

2016. The Court now has before it appellant’s December 28, 2015 motion seeking an extension

until January 7, 2016 to file her brief. Appellant states the record is incomplete because the

Defendant’s Exhibit Number 1, school records admitted during the suppression hearing, was not

filed with the reporter’s record.

       We have reviewed the reporter’s record and note that Volume 7 contains Defendant’s

Exhibit Number 4, school records. A notation in the Master Index reflects that Defendant’s

Exhibit Number 4 is the same as the previously listed Defendant’s Exhibit Number 1.

Accordingly, to the extent appellant seeks supplementation of the record, we DENY the motion.
       We GRANT the motion to extend time to file appellant’s brief. We ORDER appellant

to file her brief by JANUARY 7, 2016. If the brief is not filed by that date, the Court will,

without further notice, submit the appeal without briefs. See TEX. R. APP. P. 38.8(b)(4).

       We DIRECT the Clerk to send copies of this order to counsel for all parties.



                                                     /s/     ADA BROWN
                                                             JUSTICE